 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JASON E. CALHOUN,                                 No. 1:20-cv-00861-HBK
12                       Plaintiff.
                                                        ORDER GRANTNG AWARD AND
13           v.                                         PAYMENT OF ATTORNEYS FEES UNDER
                                                        THE EQUAL ACCESS TO JUSTICE ACT
14    COMMISSIONER OF
      SOCIAL SECURITY,                                  (Doc. No. 20)
15
                        Defendant.
16

17

18

19          Pending before the court is Plaintiff’s stipulated motion for attorney fees filed July 14,

20   2021. (Doc. No. 20). Plaintiff seeks attorney’s fees and expenses in the amount of $2,000.00

21   pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).

22          On June 17, 2021, this Court approved the parties’ Stipulation for Voluntary Remand

23   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

24   Commissioner for further administrative proceedings. (Doc. No. 18). Judgment was entered the

25   same day. (Doc. no. 19). Plaintiff now requests an award of fees as the prevailing party under

26   that Order. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28 U.S.C. § 1920;

27   cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who wins a

28   sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).
 1            The Commissioner has stipulated to the fee award. (See Doc. No. 20 at 3). After issuance

 2   of an order awarding EAJA fees and costs, the United States Department of the Treasury will

 3   determine whether Plaintiff owes a debt to the government. If Plaintiff has no discernable federal

 4   debt, the government will accept Plaintiff’s assignment of EAJA fees and pay the fees directly to

 5   Plaintiff’s counsel.

 6            Accordingly, it is ORDERED:

 7            1. Plaintiff’s stipulated motion for attorney fees and expenses (Doc. No. 20) is

 8   GRANTED.

 9            2. Plaintiff is awarded two thousand dollars ($2,000.00) in attorney fees and expenses.

10   Unless the Department of Treasury determines that Plaintiff owes a federal debt, the government

11   must pay the fees to Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees and

12   subject to the terms of the stipulated motion.

13

14
     Dated:      July 15, 2021
15                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
